      Case 3:15-cv-00386-FM Document 169 Filed 12/02/19 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TEXAS
                         EL PASO DIVISION

DANIEL VILLEGAS,                       §
                                       §
          Plaintiff,                   §
                                       §
v.                                     §        No. 3:15-CV-386-FM-LS
                                       §
CITY OF EL PASO, ALFONSO MARQUEZ,      §
CARLOS ORTEGA, SCOTT GRAVES,           §
KEMMITT BELLOWS, EARL ARBOGAST,        §
RAY SANCHEZ, HECTOR LOYA,              §
and UNKNOWN EMPLOYEES                  §
OF THE CITY OF EL PASO,                §
                                       §
          Defendants.                  §

                         ENTRY OF APPEARANCE

     Comes now Cris Estrada and enters his appearance as co-

counsel for Defendant Officer Ray Sanchez.




                                       Respectfully submitted,

                                       JIM DARNELL, P.C.
                                       310 N. Mesa, Suite 212
                                       El Paso, Texas 79901
                                       Phone: (915)532-2442
                                       Fax:   (915)532-4549



                                       By:              /s/
                                           Cris Estrada
                                           Cestrada@jdarnell.com
                                           TX State Bar No. 24105845
                                           NM State Bar No. 151095

                                       Co-Counsel for
                                       Officer Ray Sanchez
      Case 3:15-cv-00386-FM Document 169 Filed 12/02/19 Page 2 of 2



                       CERTIFICATE OF SERVICE

          I hereby certify that on this 2nd day of December,
2019, a true and correct copy of the foregoing document has been
electronically served via the CM/ECF system.



                                                     /s/
                                       Cris Estrada
